Exhibit 99.7 Esaase, Ghana, West Africa Esaase Gold Deposit Resource Estimation Update incorporating the May 2010 Preliminary Economic Assessment Prepared by Coffey Mining Pty Ltd on behalf of:Keegan Resources Incorporated Effective Date: 16th December 2010 and amended 4th February 2011 Qualified Person: Brian Wolfe - B Sc Hons (Geol), Post Grad Cert (Geostats), (MAusIMM) Christopher Waller - B AppSc (MAusIMM) Harry Warries - M Eng (MAusIMM) Coffey Mining Pty Ltd DOCUMENT INFORMATION Author(s): Coffey Mining Brian Wolfe Harry Warries Lycopodium Minerals Pty Ltd Christopher Waller Principal Consultant - Resources B Sc Hons (Geol), Post Grad Cert (Geostats), (MAusIMM) Manager - Mining M Eng (MAusIMM) Manager of Studies B AppSc (MAusIMM) Date: 16th December 2010 and amended 4th February 2011 Project Number: MINEWPER00680AG Version / Status: final Copies: Keegan Resources Incorporated Coffey Mining - Perth Document Change Control Version Description (section(s) amended) Author(s) Date Document Review and Sign Off [signed] Primary Author Supervising Principal Brian Wolfe Ingvar Kirchner This document has been prepared for the exclusive use of Keegan Resources Incorporated ("Client") on the basis of instructions, information and data supplied by them. No warranty or guarantee, whether express or implied, is made by Coffey Mining with respect to the completeness or accuracy of any aspect of this document and no party, other than the Client, is authorised to or should place any reliance whatsoever on the whole or any part or parts of the document. Coffey Mining does not undertake or accept any responsibility or liability in any way whatsoever to any person or entity in respect of the whole or any part or parts of this document, or any errors in or omissions from it, whether arising from negligence or any other basis in law whatsoever. Esaase, Ghana, West Africa - MINEWPER00680AG Esaase Gold Deposit Resource Estimation - 16th December 2010 and amended 4th February 2011 Coffey Mining Pty Ltd Table of Contents 1 Summary 1 1.1 Introduction 1 1.2 Location 1 1.3 Ownership 1 Geology 1 Mineralization 1 1.6 Project Status 2 Resources 2 May 2010 Preliminary Economic Assessment 3 Conclusions 3 Recommendations 3 2 Introduction 4 2.1 Scope of the Report 4 2.2 Site Visit 4 2.3 Principal Sources of Information 4 2.4 Participants 5 2.5 Independence 5 Abbreviations
